
	
		III
		109th CONGRESS
		2d Session
		S. RES. 508
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2006
			Mr. Biden (for himself,
			 Mr. Vitter, Mrs. Murray, Mr.
			 Santorum, Mr. Brownback,
			 Mr. Inhofe, Ms.
			 Collins, Mr. Johnson,
			 Mr. Cochran, Mr. Voinovich, Mr.
			 Specter, Mr. Grassley,
			 Mr. Leahy, Mr.
			 Allen, and Mr. Nelson of
			 Nebraska) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		
			July 12, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating October 20, 2006, as
		  National Mammography Day.
	
	
		Whereas, according to the American Cancer Society, in
			 2006, 212,920 women will be diagnosed with breast cancer and 40,970 women will
			 die from that disease;
		Whereas it is estimated that about 2,000,000 women were
			 diagnosed with breast cancer in the 1990s, and that, in nearly 500,000 of those
			 cases, the cancer resulted in death;
		Whereas African-American women suffer a 30 percent greater
			 mortality rate from breast cancer than White women and more than a 100 percent
			 greater mortality rate from breast cancer than women from Hispanic, Asian, and
			 American Indian populations;
		Whereas the risk of breast cancer increases with age, with
			 a woman at age 70 having twice as much of a chance of developing the disease as
			 a woman at age 50;
		Whereas at least 80 percent of the women who get breast
			 cancer have no family history of the disease;
		Whereas mammograms, when operated professionally at a
			 certified facility, can provide safe screening and early detection of breast
			 cancer in many women;
		Whereas mammography is an excellent method for early
			 detection of localized breast cancer, which has a 5-year survival rate of more
			 than 97 percent;
		Whereas the National Cancer Institute and the American
			 Cancer Society continue to recommend periodic mammograms; and
		Whereas the National Breast Cancer Coalition recommends
			 that each woman and her health care provider make an individual decision about
			 mammography: Now, therefore, be it
		
	
		That the Senate—
			(1)designates October 20, 2006, as
			 National Mammography Day; and
			(2)encourages the people of the United States
			 to observe the day with appropriate programs and activities.
			
